United States Court of Appeals
                                                                                                                                    Fifth Circuit
                                                                                                                                     F I L E D
                                 IN THE UNITED STATES COURT OF APPEALS
                                                                                                                                      March 30, 2007
                                                    FOR THE FIFTH CIRCUIT
                                                                                                                               Charles R. Fulbruge III
                                                                                                                                       Clerk

                                                              Summary Calendar
                                                                No. 06-40746




RICHARD MILLS ROGERS,
                                                                                                                      Plaintiff-Appellant,

                                                                        versus

MICHAEL J. ASTRUE,
Commissioner of Social Security Administration

                                                                                                                         Defendant-Appellee.



                                         Appeal from the United States District Court
                                              for the Eastern District of Texas
                                                 (6:05-cv-00303-MHS-JKG)



Before DeMOSS, STEWART and PRADO, Circuit Judges.

PER CURIAM:*

           The district court reversed and remanded Richard Rogers’ claim to the Commissioner for

further administrative proceedings. Rogers appeals. Finding no error, we affirm.

                                 I. FACTUAL AND PROCEDURAL BACKGROUND

           On August 17, 2005, Rogers filed a complaint in district court seeking review of the

Commissioner’s decision to deny his application for social security disability benefits. On February


           *
            Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
7, 2006, the Commissioner filed a Motion to Reverse With Remand. The Commissioner

acknowledges that the Administrative Law Judge “drafted a decision that was not supported by

substantial evidence and did not follow the appropriate legal standards.” The district court granted

the Motion to Reverse With Remand on March 2, 2006. Rogers filed a Motion for New Trial on

March 9, 2006, arguing, inter alia, that the district court should have awarded benefits instead of

remanding the case back for further administrative proceedings. The district court denied Rogers’

motion. He appeals to this court.

                                    II. STANDARD OF REVIEW

       We review the district court’s order of remand, under 42 U.S.C. § 205(g), fourth sentence,

for an abuse of discretion.1

                                        III. DISCUSSION

       Rogers argues that he does not believe that the Commissioner will grant him a fair proceeding

on remand and seeks a new trial in the district court. There are, however, important and unresolved

aspects of Rogers’ claim that should first be addressed before the Administrative Law Judge. The

Administrative Law Judge should be allowed to give proper consideration to Rogers’ treating

physician’s opinion under 20 C.F.R. § 404.1527 and complete a credibility analysis according to 20

C.F.R. § 404.1529. In light of these issues and other unresolved issues of fact, it was not an abuse



       1
          “We hold that the proper standard of review of a district court’s remand order under §
405(g), fourth sentence, is for an abuse of discretion. This is consistent with our prior, unpublished
cases, see Davis v. Apfel, No. 00-30373, 2000 WL 1598082, at *1 (5th Cir. Oct.3, 2000), as well as
our cases reviewing remand orders under § 405(g), sixth sentence. See Salinas v. Schweiker, 662
F.2d 345, 347 n. 2 (5th Cir.1981); Allen v. Schweiker, 642 F.2d 799, 802 (5th Cir.1981); Latham v.
Shalala, 36 F.3d 482, 483 (5th Cir.1994). In addition, § 405(g), fourth sentence, grants courts wide
discretion to dispose of matters “with or without remanding the cause for a rehearing.” 42 U.S.C. §
205(g).” Bordelon v. Barnhart, 161 Fed.Appx. 348, 353 (5th Cir. 2005) (unpublished).

                                                  2
of discretion for the district court to remand the case back for further administrative proceedings.

                                        IV. CONCLUSION

       For the foregoing reasons, the judgment of the district court is AFFIRMED.

AFFIRMED.




                                                 3